DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In Claims 1-13, the phrase “characterized in that” should be amended to read “wherein” or a similar transitional phrase in accordance with customary US practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daussin et al. (US 10281046) in view of Muller et al. (US 20070065276), hereinafter: “Daussin” and “Muller”.
In Reference to Claim 1
Daussin teaches:
A seal assembly for use in a centrifugal compressor(2; Col 5, ll. 55-59), the centrifugal compressor comprising an impeller(5) and a housing(3), wherein the impeller comprises a gimbal(portion of 5 comprising 9; Fig 1, 4,5 ), provided on the back of the impeller(Fig 1,4,5), having an inner diameter(diameter at axial downstream end of 9) and an outer diameter(diameter at axial upstream end of 9), characterized in that the seal assembly comprises:
a sealing section(9), the sealing section comprising a sealing tooth(14) formed on the impeller(14 is formed on the gimbal of 5; Fig 1, 4, 5) and a sealing ring(6) provided on the housing(Col 5, ll. 62-67), 
Daussin fails to teach:
wherein an elastic part is provided on a contact surface of the sealing ring with the sealing tooth.
Muller teaches:
	A similar seal assembly for a centrifugal compressor(20) having a sealing ring(270) with sealing teeth(320) wherein an elastic part is provided on a contact surface(335,255) of the sealing ring(one or both of the contact surfaces 335, 255 may be made of a resilient material; P[0048])

In Reference to Claim 2
Daussin in view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), characterized in that the sealing section provides an axial seal and a radial seal between the impeller and the housing(as the sealing section 9 includes both axial wall portions 13, 17 and radial wall portions 11, 16, the sealing provides both an axial seal and a radial seal; Col 6, ll. 11-31; Fig 5 of Daussin).
In Reference to Claim 3
Daussin in view of Muller teaches:
The seal assembly according to claim 2(see rejection of claim 2 above), characterized in that the axial seal between the impeller and the housing comprises:
a seal(9) between a sealing tooth(14) on an outer diameter end face of the gimbal and the sealing ring(at 27; Fig 4-5 of Daussin); and
a seal(9) between a sealing tooth(14) on an inner diameter end face of the gimbal and the sealing ring(at 31; Fig 4-5 of Daussin).
In Reference to Claim 4
Daussin in view of Muller teaches:

a seal(9) between a sealing tooth(16) on an axial end face(15) of the gimbal(the end face 15 of the gimbal has both axial and radial components as it is an angled surface from which the sealing teeth 14 protrude; Fig 4 of Daussin) and the sealing ring(6).
In Reference to Claim 5
Daussin in view of Muller teaches:
The seal assembly according to claim 2(see rejection of claim 2 above), characterized in that the sealing section comprises 1-2 axial sealing sections and 1-2 radial sealing sections between the impeller and the housing(as shown in Fig 4-5 of Daussin the sealing section 9 comprises eight sealing teeth 11, 14 and therefore comprises at least 1-2 axial sealing section and 1-2 radial sealing sections).
In Reference to Claim 6
Daussin in view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), characterized in that the sealing section comprises 2-4 sealing sections which are used to provide 2-4 sealing sections between the impeller and the housing(as shown in Fig 4-5 of Daussin the sealing section 9 comprises eight sealing teeth 11, 14 and therefore comprises at least 2-4 axial sealing section and 2-4 radial sealing sections).
In Reference to Claim 7
Daussin in view of Muller teaches:

In Reference to Claim 8
Daussin in view of Muller teaches:
The seal assembly according to claim 7(see rejection of claim 7 above), characterized in that the sealing tooth is integrally formed on the inner diameter end face and the outer diameter end face and the axial end face of the gimbal(because the sealing tooth 14 is integrally formed on surface 15 is an angled surface from which the sealing teeth 14 protrudes, the sealing tooth 14 is formed on the inner diameter end face at 31, the outer diameter end face at 27 and the axial end face 15; Fig 4-5 of Daussin).

In Reference to Claim 9
Daussin in view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), 
Daussin in view of Muller fail to explicitly teach:
the hardness of the elastic part is lower than the hardness of the sealing tooth.
Official Notice is taken that making the hardness of the elastic part lower than the hardness of the sealing tooth is old and well established in the business of labyrinth seals of compressor as using a hardness of the resilient material less than the hardness of the metallic sealing tooth is asserted to be a well-known expedient or common 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the hardness of the elastic part is lower than the hardness of the sealing tooth in Daussin in view of Muller.
In Reference to Claim 10
Daussin in view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), characterized in that the elastic part is integrated with the sealing ring(one or both of the contact surfaces 335, 255 may be made of a resilient material; P[0048] of Muller)
In Reference to Claim 12
Daussin in view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), characterized in that the sealing ring is integrated with the housing(sealing ring 6 is integrating with housing 4; Col 5, ll. 61-67).
In Reference to Claim 13
Daussin in view of Muller teaches:
A centrifugal compressor(2; Col 5, ll. 55-61), characterized by comprising the seal assembly for use in a centrifugal compressor according to claim 1(see rejection of claim 1 above).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daussin in view of Muller and in further view of Matthews et al. (US 3537713), hereinafter: “Matthews”.
In Reference to Claim 11
Daussin in view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), 
Daussin in view of Muller fails to teach:
the elastic part is made from soft base alloy 
Matthews teaches:
A wear-resistant labyrinth seal(11) having an elastic part(24) made from a soft base alloy(Col 3, ll. 34-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daussin in view of Muller to incorporate the teachings of Matthews to provide a rub-tolerant surface at the seal interface to help maintain efficiency(Col 3, ll. 20-35).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heyes et al. (US 20100215506), Wengert et al. (US 10598014), Chang et al. (US 4472107), Stanko (US 5342171), Nagao (US 10876535), Belokon et al. (US 7252474), Larson et al. (US 4923370) are all cited for teaching turbomachines having labyrinth seal structure on the back side of a centrifugal impeller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745